Citation Nr: 1033803	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for residuals of a right 
great toe injury.

5.  Entitlement to service connection for residuals of right hand 
injury.

6.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to October 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In June 2010, the Veteran testified before the undersigned at a 
Board hearing held at the RO.

The issue of entitlement to service connection for 
residuals of an injury to the left leg has been raised by 
the record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that further 
evidentiary development is required.  The Board notes that the 
Veteran's service treatment and personnel records are 
unavailable, and are believed to have been destroyed in the 1973 
fire at the National Personnel Records Center.  VA therefore has 
a heightened duty to assist the Veteran in obtaining other 
records which may be relevant to his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event,  injury, or disease in 
service or with another service- connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

In regards to the Veteran's claims for hearing loss and tinnitus, 
the evidence of record consists of an audiogram that appears to 
show diagnoses of both bilateral hearing loss and tinnitus.  The 
Veteran has testified that he first noticed a decrease in his 
hearing acuity and a ringing in his ears while in service, after 
his return from the Marshall Islands.  The Board notes that 
although a layperson, he is competent to provide evidence as to 
such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  This evidence is sufficient to 
warrant a VA examination or opinion under the standard set forth 
in McLendon.  

In regards to the Veteran's claim of service connection for 
emphysema, it appears that there are outstanding treatment 
records which must be sought.  As noted, the Veteran's service 
treatment records are unavailable, which imposes on VA a 
heightened duty to assist the Veteran in obtaining necessary 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  At 
the June 2010 Board hearing, the Veteran testified that he has 
been treated for his emphysema at the Fort Dix Clinic and the 
Philadelphia VA Medical Center, as well as receiving regular 
private treatment from Drs. Montovani, Lipper, and Koenigsberg.  
In addition, he stated that he was treated for problems with his 
lungs while in service in 1949, at the Warren Air Force Base 
Hospital in Cheyenne, Wyoming.  It does not appear that treatment 
records from any of the above sources were sought or obtained, 
including the VA treatment records which are constructively of 
record.

As to the claims concerning injuries to the right foot and hand, 
the Veteran has testified regarding the circumstances of the 
injuries while in service, and to receiving treatment for these 
injuries from Drs. Pfeiffer, Hess, Holca, and Serkin.  These 
treatment records also do not appear to have been sought.  He has 
also reported that his right hand is noticeably smaller than his 
left and that he believed this to be due to the trauma sustained 
in service when it was smashed repairing a generator.  The 
podiatry treatment records received by the Board in July 2010 
show pain in the right great toe and chronic ingrown toenail, 
which the Veteran said began when he dropped a heavy object on it 
in service.  As the Veteran is competent to testify to the 
mechanism of injury and to symptoms which are observable by a 
layperson, such as pain, ingrown toenails, and a size discrepancy 
between his hands, the low threshold standard of McLendon is met, 
and a VA examination is also necessary in regards to these 
claims.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

Finally, in regards to the claim of service connection for 
prostate cancer, the Veteran has testified that he was exposed to 
ionizing radiation when he was stationed in the Marshall Islands, 
specifically the Eniwetok Atoll, Kwajalein, and Carlos Island, 
for over 12 months in 1949 and 1950.  He has provided photographs 
of himself during that period and the record contains a 
hospitalization summary sheet which shows that he was 
hospitalized in the Marshall Islands in 1950.  The Board finds no 
reason to doubt the Veteran's credibility on the issue of the 
specific location of his service.  He notably does not contend he 
actually participated in atmospheric nuclear testing, but rather 
than he was stationed at locations where such testing had 
previously been conducted.

Under 38 C.F.R. § 3.311, where a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified in 
Sec. 3.307 or Sec. 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a).  The record 
reflects that the RO contacted the Defense Threat Reduction 
Agency (DTRA), which would be appropriate for a claim based on 
atmospheric nuclear testing.  The DTRA responded in March 2008 by 
indicating it had found no record of radiation exposure for the 
Veteran.  The Board points out, however, that given the Veteran's 
assertion that he was not actually present at the testing, but 
rather exposed to the permeating residuals thereof, the more 
proper route of development would have been to contact VA's Under 
Secretary for Health pursuant to 38 C.F.R. § 3.311(a)(2)(iii) for 
preparation of a dose estimate, if feasible.
 
As noted, the Veteran's service records are unavailable and VA 
therefore has a heightened duty to assist the Veteran in 
obtaining other records which may be relevant to his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has 
testified that he spent 2 weeks in Kwajalein, 6 months on 
Eniwetok, and approximately 9 months on Carlos Island, and that 
he left the area in June or July of 1950.  The hospital admission 
summary shows that he was hospitalized in the Marshall Islands 
for 18 days in August 1950.  This information should be 
sufficient to enable proper development of this claim, including 
an estimated radiation exposure dosage, under 38 C.F.R. § 3.311.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should request that the Veteran to 
provide any releases necessary for VA to 
secure records of any treatment or evaluation 
for his right foot, right hand, hearing loss, 
tinnitus, emphysema, or prostate cancer.  Of 
particular interest are the records for Drs. 
Montovani, Lipper, and Koenigsberg, Pfeiffer, 
Hess, Holca, and Serkin.  The RO should 
obtain for the record copies of the complete 
records of all such treatment and evaluation 
from all identified sources, to include those 
of VA treatment at Fort Dix Clinic and the 
Philadelphia VA Medical Center.  

If the records sought are unavailable or 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate custodian of 
federal records the in-patient records for 
September to October 1949 from the Warren Air 
Force Base in Cheyenne Wyoming. 

3.  Afford the Veteran an appropriate VA 
audiological examination to determine whether 
it is at least as likely as not that his 
current hearing loss and/or tinnitus was 
incurred in or aggravated by his military 
service, to include noise exposure therein.  
The examiner should provide the rationale for 
any opinion(s) rendered.  The examiner is 
asked to review the uninterpreted audiogram 
of record, and should provide an interpreted 
report of the audiological testing of the 
Veteran in connection with the requested 
examination.  A copy of the claims file 
should be provided to the examiner for 
review.

4.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current right 
great toe and right hand disabilities were 
incurred in or aggravated by his military 
service, to include the injuries he has 
identified.  Any necessary tests or studies 
should be performed and the reports thereof 
included in the report of examination.  The 
examiner should provide the rationale for any 
opinion(s) rendered.  A copy of the claims 
file should be provided to the examiner for 
review.

5.  Develop the claim of service connection 
for prostate cancer in accordance with 38 
C.F.R. § 3.311 to include a dose estimate 
from VA's Under Secretary for Health 
encompassing the Veteran's assertions that he 
was exposed to ionizing radiation by drinking 
and bathing in water from a local cistern and 
eating local fish and produce while living in 
the Eniwetok Atoll, including Kwajalein and 
Carlos Island, for over 12 months in 1949 and 
1950.

6.  The RO should also undertake any other 
indicated development, to include arranging 
for an examination if necessary on the issues 
of service connection for emphysema and/or 
prostate cancer.

7.  On completion of the foregoing, the 
claims should be readjudicated.  If any 
aspect of the decisions remain adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).
 
